Citation Nr: 0942035	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  01-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral hip disability, 
including as secondary to service-connected left knee, left 
ankle, and/or low back disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1977 and 
from May 1983 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, in which the RO denied the Veteran's 
application to reopen a previously denied claim of service 
connection for a bilateral hip disability, including as 
secondary to service-connected left knee, left ankle, and/or 
low back disabilities.  The Veteran disagreed with this 
decision in November 2000.  He perfected a timely appeal in 
April 2001.

In a March 2001 rating decision, the RO essentially reopened 
the Veteran's previously denied service connection claim for 
a bilateral hip disability, including as secondary to 
service-connected left knee, left ankle, and/or low back 
disabilities and denied this claim on the merits.  

In September 2003 and October 2005, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.

In October 2006, the Board reopened the Veteran's previously 
denied service connection claim for a bilateral hip 
disability, including as secondary to service-connected left 
knee, left ankle, and/or low back disabilities, and denied 
this claim on the merits.  The Veteran timely appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2008, the Court granted a Joint Motion for Remand 
and vacated and remanded the Board's October 2006 decision.

In a February 1998 rating decision, the RO essentially 
reopened the Veteran's service connection claim for a 
bilateral hip disability, including as secondary to service-
connected left knee, left ankle, and/or low back 
disabilities, and denied this claim on the merits.  This 
decision was issued to the Veteran and his service 
representative in March 1998.  The Veteran did not appeal 
this decision, and it became final.  See 38 U.S.C.A. § 7104 
(West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board previously reopened the claim of 
service connection for a bilateral hip disability, including 
as secondary to service-connected left knee, left ankle, 
and/or low back disabilities in its October 2006 decision; 
however, the Court's August 2008 Order vacated that decision.  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for a 
bilateral hip disability, including as secondary to service-
connected left knee, left ankle, and/or low back 
disabilities, is as stated on the title page of this 
decision.  In any event, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

In a September 2009 Brief, the Veteran's service 
representative identified claims of service connection for 
left and right ankle disabilities as among the issues 
currently before the Board.  A review of the claims file 
shows that, in fact, service connection is in effect for 
residuals of a left ankle sprain, evaluated as zero percent 
disabling effective February 15, 1985, and as 10 percent 
disabling effective July 22, 1997.  It appears that an 
increased rating claim for residuals of a left ankle sprain 
was denied in an August 2008 rating decision which is now 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2009).  To date, the Veteran has not filed a 
service connection claim for a right ankle disability.  
Accordingly, the Board finds that the only issue on appeal is 
as stated on the title page of this decision.

As will be explained below, new and material evidence has 
been received to reopen the Veteran's previously denied claim 
of service connection for a bilateral hip disability, 
including as secondary to service-connected left knee, left 
ankle, and/or low back disabilities.  The Veteran's reopened 
service connection claim for a bilateral hip disability, 
including as secondary to service-connected left knee, left 
ankle, and/or low back disabilities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO/AMC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied the 
Veteran's claim of service connection for a bilateral hip 
disability, including as secondary to service-connected left 
knee, left ankle, and/or low back disabilities; this decision 
was not appealed and became final.

2.  New and material evidence has been received since 
February 1998 in support of the Veteran's claim of service 
connection for a bilateral hip disability, including as 
secondary to service-connected left knee, left ankle, and/or 
low back disabilities.


CONCLUSION OF LAW

Evidence received since the February 1998 RO decision in 
support of the claim of service connection for a bilateral 
hip disability, including as secondary to service-connected 
left knee, left ankle, and/or low back disabilities is new 
and material; accordingly, this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters issued to the Veteran in January 2001, October 
2004, and January 2006, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
could not have issued pre-adjudication VCAA notice because 
the January 2000 rating decision on appeal was issued prior 
to the VCAA's enactment.

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating the Veteran's claim in a May 2006 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the May 2006 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  The Board observes that the Veteran was not 
provided with notice of the requirements outlined in Dingess 
or Kent.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
neither the Veteran nor his service representative have 
indicated any prejudice caused by this error, or any other 
error, the Board finds no basis for finding prejudice against 
the Veteran's appeal of the issue adjudicated in this 
decision.  Shinseki v. Sanders, 129 S. Ct. 1696, 2009 WL 
1045952 (U.S. 2009).  The Board observes in this regard that 
this decision is fully favorable to the Veteran on the issue 
of whether new and material evidence has been received to 
reopen the previously denied service connection claim for a 
bilateral hip disability, including as secondary to service-
connected left knee, left ankle, and/or low back 
disabilities.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records.  The RO also has obtained the Veteran's 
Social Security Administration (SSA) records.    

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a right ankle disability 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As will be explained below in greater detail, new and 
material evidence has been received to reopen the Veteran's 
previously denied claim of service connection for a bilateral 
hip disability, including as secondary to service-connected 
left knee, left ankle, and/or low back disabilities.  This 
claim is being remanded to address deficiencies identified in 
the Joint Motion for Remand with the most recent VA 
examination in February 2006.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background & Analysis

In February 1998, the RO denied, in pertinent part, the 
Veteran's claim of service connection for a bilateral hip 
disability, including as secondary to service-connected left 
knee, left ankle, and/or low back disabilities.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2009).  This decision was issued to the Veteran and 
his service representative in March 1998.  It was not 
appealed and became final.

The claim of service connection for a bilateral hip 
disability, including as secondary to service-connected left 
knee, left ankle, and/or low back disabilities, may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the 
most recent application to reopen his previously denied claim 
of service connection on a VA Form 21-4138 that was date-
stamped as received by the RO on May 27, 1999.  New and 
material evidence is defined by regulation, see 38 C.F.R. § 
3.156, which VA amended in 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is applicable only to claims filed on or 
after August 29, 2001.  Because the Veteran filed this 
application to reopen his claim of service connection for a 
bilateral hip disability, including as secondary to service-
connected left knee, left ankle, and/or low back disabilities 
on May 27, 1999, the earlier version of 38 C.F.R. § 3.156(a) 
is applicable to this claim.  

As relevant to this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision in February 1998 consisted of the Veteran's service 
treatment records and post-service VA treatment records.  In 
this decision, the RO noted that there was no evidence that 
the Veteran experienced any right hip disability or that it 
was related to active service, including as secondary to his 
service-connected left knee, left ankle, and/or low back 
disabilities.  The RO also noted that, although the Veteran 
was treated for a left hip disability following a post-
service motor vehicle accident in December 1996, there was no 
medical evidence relating this disability to active service, 
including as secondary to his service-connected left knee, 
left ankle, and/or low back disabilities.  Thus, the claim 
was denied.

The newly submitted evidence consists of lay statements, 
additional post-service VA treatment records, and the 
Veteran's SSA records.

When he filed his application to reopen his previously denied 
service connection claim for a bilateral hip disability, 
including as secondary to service-connected left knee, left 
ankle, and/or low back disabilities, in May 1999, the Veteran 
stated that he used a cane.

The newly submitted post-service VA treatment records show 
that, on outpatient treatment in July 1999, the Veteran's 
complaints included multiple joint pain.  It was noted that 
x-rays of the Veteran's joints had shown no significant 
pathology.  The assessment included multiple joint pain.

In September 1999, it was noted that x-rays of the right hip 
showed no evidence of fracture or dislocation.  There were 
nodularities present in the right half of the pelvis.  The 
assessment included chronic pain secondary to trauma.

On VA examination in October 1999, the Veteran's complaints 
included left hip pain and tenderness.  It was noted that the 
Veteran limped on the left, wore a brace on his left knee, 
and used a cane.  He was able to move around the examining 
room, mount and dismount the examining table, and rise from a 
supine and sitting position.  He rolled over first on his 
right side before rising to the sitting position.  The 
Veteran hopped painfully on his foot and was able to heel and 
toe walk.  Physical examination showed a tender left 
trochanteric bracer and a full range of motion of the left 
hip.  The impression included trochanteric bursitis of the 
left hip.

On VA outpatient treatment in November 2000, the Veteran's 
complaints included left hip pain which he asserted was 
secondary to an in-service leg injury.  The VA examiner 
questioned the existence of such a relationship.  The 
assessment included left hip pain.

A review of the Veteran's SSA records shows that he was 
awarded SSA disability benefits in January 2001 for an 
affective disorder and a back disorder.  These records 
consist of duplicate copies of VA outpatient treatment 
records and copies of private psychiatric treatment records.

On VA examination in February 2006, the Veteran's complaints 
included bilateral hip pain.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran stated that his bilateral hip pain 
began during active service at the same time that he began 
experiencing low back pain.  He did not use any ambulatory 
aids for his hip pain but he used a cane in his right hand 
for his service-connected left knee disability.  Physical 
examination showed an antalgic gait on the left secondary to 
the left knee, tenderness to palpation of the left sacrum and 
left upper greater trochanter, no other hip tenderness, and 
full strength in both hips.  X-rays of the both hips showed 
bilateral minimal incipient degenerative joint disease.  The 
VA examiner noted that the Veteran experienced only slight 
functional impairment of the hips and no weakness, 
fatigability, or incoordination.  This examiner also stated 
"?secondary to service-connected left knee/ankle/low back 
plus Allen."  In an addendum to this examination report, the 
VA examiner stated that the Veteran's bilateral hip 
disability was not caused by or related to his service-
connected left knee/ankle/low back disabilities "and no 
aggravation (Allen)."  This examiner noted that the Veteran 
actually pointed to his sacrum "so [it] is part of [his] low 
back condition."

The Veteran has now presented evidence showing a diagnosis of 
a bilateral hip disability which could be related to active 
service, including as secondary to service-connected left 
knee, left ankle, and/or low back disabilities.  This newly 
submitted evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  Accordingly, the claim 
of service connection for a bilateral hip disability, 
including as secondary to service-connected left knee, left 
ankle, and/or low back disabilities, is reopened.


ORDER

As new and material evidence has been received, the claim of 
service connection for a bilateral hip disability, including 
as secondary to service-connected left knee, left ankle, 
and/or low back disabilities, is reopened; to this extent 
only, the appeal is granted.


REMAND

In the July 2008 Joint Motion for Remand ("Joint Motion"), 
both VA's Office of General Counsel and the Veteran's 
representative, a private attorney, contended that the VA 
examination report dated on February 6, 2006, was 
insufficient for purposes of determining the Veteran's 
entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected left 
knee, left ankle, and/or low back disabilities.  Both parties 
specifically contended in the Joint Motion that the VA 
examiner had not provided a sufficient rationale for his 
negative nexus opinion.  See Joint Motion dated July 27, 
2008, at pp. 2.  Both parties also contended that, in light 
of the deficiencies in the VA examiner's February 6, 2006, 
opinion, the Board had erred as a matter of law by not 
ensuring compliance with its October 2005 remand which had 
directed the RO/AMC to schedule this examination.  Id.  See 
also Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the claims file in detail again, 
including the VA examination report dated on February 6, 
2006.  It seems clear that the VA examiner questioned the 
asserted secondary relationship between the Veteran's 
bilateral hip disability and the service-connected left knee, 
left ankle, and low back disabilities when he stated 
"?secondary to service-connected left knee/ankle/low back" 
in the examination report.  See VA examination report dated 
February 6, 2006, at pp. 1-2.  It also seems clear that this 
VA examiner provided a rationale for his opinion when, in an 
addendum included at the end of the February 6, 2006, VA 
examination report, he stated, " right and left hip not 
caused by or related to service connected left knee/ankle/low 
back and no aggravation (Allen).  Right/left forehip actually 
points to sacrum so is part of low back condition."  While 
this opinion is not a model of grammatical clarity, it is 
apparent that the VA examiner provided a rationale for his 
opinion (as the Board concluded in its October 2006 
decision).  Nevertheless, in light of the Court's August 2008 
Order vacating and remand the Board's October 2006 decision, 
this claim must be remanded to the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA physician who conducted 
the February 2006 VA joints examination, 
if available, and ask him to provide an 
addendum to the VA joints examination 
report dated on February 6, 2006.  The 
claims file should be provided to this 
examiner for review.  Based on a review of 
the claims file, this examiner should 
provide another addendum to his 
February 6, 2006, opinion in which he 
states whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's bilateral 
hip disability was caused or aggravated by 
his service-connected left knee, left 
ankle, and/or low back disabilities.

2.  If, and only if, the VA examiner who 
conducted the February 6, 2006, 
examination is not available, then 
schedule the Veteran for appropriate 
examination to determine the nature and 
etiology of his bilateral hip disability.  
The claims file should be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that a bilateral hip 
disability, if diagnosed, was caused or 
aggravated by the Veteran's service-
connected left knee, left ankle, and/or 
low back disabilities.

3.  Thereafter, readjudicate the Veteran's 
claim for a bilateral hip disability, 
including as secondary to service-
connected left knee, left ankle, and/or 
low back disabilities.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.







The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


